Title: [Diary entry: 15 July 1786]
From: Washington, George
To: 

Saturday 15th. Mercury at 77 in the Morning—85 at Noon and 83 at Night. Clear, calm, and very warm all day. After breakfast the Company all going away, I rid to all the Plantations except that at the Ferry. Compleated my wheat harvest in the Neck about Noon—which made a finish of the whole; after wch. I directed my people, engaged therein, to pull flax till dinner, & take the remainder of the day to themselves. Much Wheat has been left in all the fields this year occasioned 1st. by the frequent rains and winds which preceeded, and happened during harvest (which had laid down and tangled it in some degree)—2d. by beginning my harvest too late and 3d. by the manner of cutting and gathering it into shocks. It is unlucky, that from

several causes, I was prevented trying by experiment, this year, how early wheat or Rye might be cut without injury to the grain; but satisfied I am that, this may be done with safety as soon as it is out of its milky state—at any rate, that the loss by shrinkage in the beginning of a harvest from this cause, is not equal to the loss by shattering at the latter end of it or to the hazard of its being entangled, or laid down by winds and rain, which every year is the case in a greater, or lesser degree when harvest is long, & the grain ripe. For these reasons the following method may, I think, be attempted with success in future; and it will be found that many advantages will flow from it. 
1st. To make every Plantation, or farm, take care of its own grain witht. uniting their hands.
2d. To encrease the number of cradlers at each; to such a number only, as will give two rakers to each, and leave a sufficiency besides to gather, and put the wheat into shocks and, generally speaking, with Negro labourers, the following distribution may be found to come as near the mark in wheat made in corn ground, as any—viz.—for every two Cradlers to allow 4 rakers, 1 Shocker, and two carriers—for the last of which boys and girls are competent.
3d. To give the Cradlers a start of two days of the rakers & shockers; letting them begin to cut as soon as the milk leaves the grain, and before it becomes hard & flinty—leaving the grain this time in the swarth, for the straw to cure, before it is raked, bound & put into shocks.
4th. To order, & see that the Cradlers cut slow, & lay their grain regular & well; after it is cut low & clean; which will be found more advantages than to hurry over the gr[oun]d in order to put an end to harvest, as is usual. By beginning early time will be allowed for these, especially as wheat cut in this state yields much easier, and pleasanter to the stroke, & can be laid much better than when the straw gets dry & harsh.
5th. By giving this start to the cradlers, the straw (as hath been observed before) will be sufficiently cured to bind and shock and it must be seen that the Rakers also do their work clean and well, which is more likely to be the case without particular attention, than when one half their time they are scampering after the cutters to keep up; and the other half are standing whilst the cradlers are whetting their Scythes, drinking, or talking.
6th. Each raker must take a swarth & not two go in one that the authors of bad work may be more easily detected. By this

mode of proceeding the raking & binding will be done with more ease, regularity and dispatch, because it becomes a sober settled work—there being no pretext for hurrying at one time, and standing at another—but
7th. By this means, I am persuaded that the number of rakers which usually follow cradlers, would, by the middle of harvest, or by the time the grain is in condition to shock as it comes from the Cradle be fully up with them and then might go on together if it should be conceived best.
 Admitting that the grain can be cut with safety as soon as it comes out of the Milky state, the advantages here described, added to the superior quality of the straw for fodder, and indeed for every other purpose, greatly over ballances any inconveniencies which may result from the practice, & which must lay chiefly, if not wholly, in these: 1st. The hazard of a heavy beating rain, which may settle the swarth among the stubble so as to make it bad to rake, & difficult perhaps to get up clean and 2d. lighter rains and Dews which may interrupt the binding, the straw not drying so soon in swarth as it does standing—nor can it be meddled with so early in the morning generally—But as neither rain nor dews will hurt the grain (on the contrary, will make it thresh easier, and do very little injury to the straw) and as there is allways work enough on the Plantations to employ the hands in (such as succouring & hoeing of Corn, pulling flax, weeding of vines, Pease, &ca. &ca.) supposing the interruptions above mentioned to happen no labour need be lost because as each harvest will be managed by the hands belonging to the farm or Plantation they can without inconvenience (having their tools always at hand) shift from one kind of work to another without preparation or fitting themselves for it.